DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in an interview with Tingting Liu on 9 June 2022.
The application has been amended as follows: 
Claim 2, line 4: change "cooling in" to "cooling to normal temperature in"
Claim 2, lines 9-10: change "cooling in" to "cooling to normal temperature in"
Claim 2, lines 13-14: change "quenching to" to "quenching to normal temperature to"
Claim 2, lines 16-17: change "cooling to" to "cooling to normal temperature to"
Claim 3, line 2: change "the step (1) and the step (2)" to " step (1) and step (2)"

Claim Interpretation
	After further consideration, the term "normal temperature" has been construed in the art and the application as filed to mean 20°C.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
The present claims are allowable over the "closest" prior art of US 2006/0239853.
US '853 discloses a method of making a Cu-Ag-Sc alloy that may comprise 0.01-5 wt% Ag [0066] and 0.01-2 wt% Sc [0075].  The selected alloy composition is then cast and cooled to below 450°C at a cooling rate of ≥0.5°C/s [0105].  After the cooling, the cast alloy is then worked at a temperature of ≤600°C or lower followed by a holding heat treatment for ≥30s at a temperature of 150-750°C; the working and heat treatment may be performed multiple times [0107].
US '853 does not disclose or suggest the cumulative steps of: 
(1) placing metal Ag and metal Sc in an electric-arc furnace and smelting the metal Ag and the metal Sc under a vacuum condition, then performing cooling to normal temperature in the furnace to obtain an Ag-Sc intermediate alloy, wherein the Ag-Sc intermediate alloy includes 0.5-5 wt% Sc; 
(2) placing the Ag-Sc intermediate alloy, an electrolytic copper and the metal Ag in an induction furnace and performing heating to 1200-1300°C under a vacuum condition, keeping at the temperature for 10-60 min for smelting, then performing casting and cooling to normal temperature in the furnace to obtain ingots, wherein the components of the ingots are: 1-10 wt% Ag, 0.05-0.5 wt% Sc and a balance Cu; 
(3) heating the ingots to 700-850°C under an inert atmosphere and keeping at the temperature for 1-15 h for heat treatment, then performing water quenching to normal temperature to obtain heat-treated ingots; and 
(4) heating the heat-treated ingots to 400-500°C under an inert atmosphere and keeping at the temperature for 2-20 h for aging treatment, then performing air cooling to normal temperature to obtain the high-strength and high-conductivity Cu-Ag-Sc alloy, wherein hardness and electrical conductivity of the high-strength and high-conductivity Cu-Ag-Sc alloy are 88-148 HV and 83-88% IACS, respectively.
Therefore, US '853 does not disclose or suggest the subject matter of the presently claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738